Citation Nr: 0031832	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1938 to September 
1945 and from April 1946 to April 1959.  The veteran died in 
April 1969.  The appellant seeks benefits as the veteran's 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


REMAND

The veteran had 20 years of almost unbroken service from 
August 1938 to April 1959.  10 years after his separation 
from service, in April 1969, at the age of 49, the veteran 
died.  The certificate of death lists bronchogenic carcinoma 
as the cause of death.  

A March 1969 report from a military hospital reflects a 
diagnosis of bronchogenic carcinoma with metastases.  A 
biopsy apparently earlier by a private physician showed a 
small cell undifferentiated carcinoma.  According to the 
report, the veteran's history was significant in that the 
veteran had smoked two and one half packs daily for many 
years and further notes that the family history was non-
contributory.  The tenor of the report suggests , at least to 
a lay person, that the cancer was the result of cigarette 
smoking.  

A June 1958 discharge report reflects that at the time of his 
hospitalization in service, the veteran was smoking one and a 
half packs of cigarettes per day.  The veteran's wife, who 
apparently married the veteran in November 1954, has 
indicated that the veteran did not stop smoking during their 
marriage.  

Pursuant to provisions applicable to claims, such as this 
one, filed prior to June 9, 1998, service connection may be 
granted for a disability which was caused by cigarette 
smoking during service.  In addition, nicotine dependence may 
be treated as a disease for which service connection may be 
granted, see USB Letter 20-97-14 (Jul. 24, 1997); see also 38 
U.S.C.A. 1103, and service connection may be granted for a 
tobacco-related disability on the basis that the disability 
was secondary to nicotine dependence which was acquired or 
incurred in service or the disability was due to smoking in 
service as opposed to smoking before and/or after service.  
VAOPGPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 
1997); see 38 C.F.R. § 3.310(a).  

Further, during the pendency of the appellant's appeal, the 
Veterans Claims Assistance of Act of 2000 (the Act) became 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board observes that the RO has 
not had an opportunity to consider the effect of the Act upon 
this claim.

In this case, the appellant provided a history of the 
veteran's smoking in her substantive appeal filed in July 
1999.  She stated that the veteran had told her he began 
smoking after he entered service, that he was too poor to 
smoke before service.  The Board has no information that 
would call into question her credibility on this point.  She 
that he continued to smoke without interruption throughout 
service and after service.  The Board is unaware that the 
veteran had or may have had exposure to any environmental 
carcinogens after service.  

This information, taken together with information contained 
in service medical records and the March 1969 medical report, 
leads the Board to conclude that the veteran acquired 
nicotine dependence in service.  The Board is mindful that 
ordinarily the determination of nicotine dependence requires 
a medical opinion to support the finding.  However, in this 
case, a contrary opinion would be indefensible.  Accepting as 
fact that the veteran began smoking sometime shortly after he 
entered service in 1938.  The Board can only find in this 
case that he became nicotine dependent at some point during 
his twenty years of military service and that his smoking 
after service was due to his nicotine dependence acquired in 
service.  

The only question that needs to be resolved, therefore, is 
whether bronchogenic carcinoma, small cell undifferentiated 
carcinoma, that caused the veteran's death was due to 
cigarette smoking.  A review of the claims file by a 
physician to determine the etiology of the cause of the 
veteran's death would be pertinent to a resolution of this 
question.  

Therefore, this case is REMANDED for the following 
development:  

An appropriate examiner should review the 
claims file, for an opinion concerning 
the etiology of the bronchogenic 
carcinoma that caused his death.  The 
examiner's attention is directed to a 
March 1969 hospital discharge report 
which reflects that the veteran had 
smoked two and one half packs daily for 
many years and a June 1958 discharge 
report which indicates that the veteran 
was smoking one and a half packs of 
cigarettes per day.  The examiner is also 
to review the appellant's substantive 
appeal, submitted in July 1999, and her 
notice of disagreement, submitted in 
April 1999.  In those statements, the 
appellant indicated the veteran began 
smoking after he entered the military, 
that he never ceased smoking thereafter.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the cancer reported in 
the medical records was due to cigarette 
smoking or cannot be dissociated from the 
cigarette smoking.  The claims file must 
be available to the examiner for review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  No action is required of the appellant until 
she is notified.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

